Citation Nr: 1204287	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to August 2003 and June 5, 2005, to June 18, 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran testified during a hearing before the undersigned at the RO.  The record was held open for 30 days following the hearing to provide the Veteran with additional time and opportunity to submit any service personnel records in his possession.  However, no records have been received.  

Although the RO framed the issue on appeal as being limited to posttraumatic stress disorder (PTSD), the Board has characterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The decision herein reopens the claim for service connection for PTSD.  The issue of service connection for a psychiatric disorder, to include PTSD, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied service connection for PTSD.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal. 

2.  The additional evidence received since the August 2006 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The August 2006 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the August 2006 rating decision to reopen the previously denied claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In light of the Board's favorable determination with respect to the Veteran's claim to reopen, no further discussion of VCAA compliance is needed at this time.  

Claim to Reopen

Initially, the Board acknowledges that the regulations pertinent to claims for service connection for PTSD were amended during the pendency of this appeal.  Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  Specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

However, changing an evidentiary standard for establishing an element of a claim does not affect a substantive change in the law; that is, it does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in-service stressor does not constitute a new basis of entitlement such that the Veteran's claim for service connection must be reconsidered as an original claim, rather than a claim to reopen.  75 Reg. 39843, 39851 (July 13, 2010).  Therefore, the Board must determine whether new and material evidence has been submitted to reopen the claim.  

In an August 2006 rating decision, the RO denied service connection for PTSD.  Although the Veteran initiated an appeal by filing a timely notice of disagreement (NOD), he did not thereafter perfect the appeal by filing a timely substantive appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The United States Court of Appeals for Veterans Claims (Court) has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's claim to reopen the previously denied claim for service connection was received in August 2008.  Because the claim to reopen was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Turning to the specifics of this case, in an August 2006 rating decision, the RO denied service connection for PTSD because, although the Veteran was diagnosed with PTSD during his second period of service, it was deemed to have existed prior to service and he had not provided sufficient information regarding any in-service stressors to request verification.

Upon reviewing the evidence received since the August 2006 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  Specifically, the Veteran's testimony provides the necessary information regarding his in-service stressors.  He testified that he served in a combat zone while stationed in Kuwait and Iraq and participated in Operation Iraqi Freedom.  He further testified that he received enemy fire while riding in a light armored vehicle in March 2003.

Presuming the credibility of this evidence, the testimony provides evidence of in-service stressors not previously of record.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

As new and material evidence has been received, the previously denied claim for service connection for PTSD is reopened.  To this extent the appeal is granted. 


REMAND

Before addressing the merits of the issue concerning service connection, the Board finds that additional development is required. 

The Veteran contends that he has PTSD due to traumatic events during his service in Southwest Asia.  His stressors include being in a combat zone and receiving enemy fire while riding in a light armored vehicle in March 2003.

Under revised 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 -39,852.  The Veteran's reported stressors of being in a combat zone and receiving enemy fire while riding in a light armored vehicle would fall within this definition. 

Although the Veteran's DD Form 214 and service personnel records do not reflect any service in Southwest Asia, his service treatment records indicate that he served in Kuwait and Iraq from February 2003 to May 2003 and participated in Operation Iraqi Freedom.  They also indicate that he saw wounded, killed, or dead enemy soldiers; he was not engaged in direct combat where he had to discharge his weapon; and he did not feel that he was in great danger of being killed.

VA treatment notes indicate that the Veteran may have PTSD due to combat experiences in Iraq, including seeing vans being shot by machine guns and witnessing fellow soldiers taking machine gun fire and mortar fire.  However, they also indicate that the death of the Veteran's uncle in December 2004 may have contributed to the development of PTSD.

As the record indicates a diagnosis of PTSD related to the Veteran's experiences in service, the RO should schedule the Veteran for a VA examination to determine whether he has a psychiatric disorder related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disorder, to include PTSD.  The claims file should be reviewed and all indicated studies should be conducted.

If the examiner diagnoses PTSD, the examiner should indicate the in-service stressor(s) underlying that diagnosis; and should provide an opinion answering the following questions: (1) is the claimed stressor adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor?  The claimed stressors are being in a combat zone and receiving enemy fire while riding in a light armored vehicle.  

The examiner should also provide an opinion on whether it is at least as likely as not that the diagnosis of PTSD is supportable solely by in-service stressors.  In rendering this opinion, the examiner should comment on the effect of the death of the Veteran's uncle in December 2004.

The examiner should also provide an opinion on whether it is at least as likely as not that any current psychiatric disorder other than PTSD is related to service. 

The rationale for all opinions expressed should be provided.  

2.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


